Pakk, C. J.
It was incumbent upon the plaintiff in this case to prove, as in all other cases of a like character, that on the occasion complained of his intestate exercised reasonable care to avoid the injury which he received. This he attempted to do by means of witnesses who had on other occasions seen the intestate drive horses, and who, upon their knowledge thus obtained, testified that ho was a careful and prudent driver. The question is, whether such evidence tends legitimately to prove that the intestate drove his horse with reasonable care on the occasion complained of. The defendants objected to the admission of this evidence upon two grounds;—first, that the manner .in which the intestate drove horses on other occasions had no relevancy to the question how he drove at this time; and secondly, that the evidence was merely the expression of the opinion of the witnesses as to the intestate being a careful and prudent driver.
We will consider these objections in their order. First, then, was the evidence irrelevant ? All that the witnesses could say was, that on the different occasions that they had seen the intestate drive horses, he drove them carefully and prudently. Whether this comes up to the standard that the law requires, which is reasonable care under all the circumstances, we will not stop to inquire. It is obvious that there are many degrees of care, from the slightest to the greatest, which may be exercised. Care varies in different cases, and *254the proper degree of it is determined by the danger to be reasonably apprehended, and is affected by the character of the horse driven and by all the other circumstances. Every case has of course its peculiar circumstances, and these must be taken into consideration in determining whether or not in that particular case reasonable care was exercised. Hence, what would be reasonable care in one case, might fall far short of it in another, and consequently the question whether it was exercised in one case, would throw no light upon the question whether it was exercised in another. We think it clear that, where the question is how in a particular case a man managed a restive horse in the midst of danger and difficulties, nothing could be gained by ascertaining how he had driven a gentle horse upon some country road, where no danger or difficulties existed. It might as well be proved' that a party was negligent on a certain occasion, by showing that he had been negligent on other occasions where other parties had been injured. And, furthermore, in each instance that either of the witnesses had seen the intestate driving a horse, there might be made a question whether in fact care was exercised by him, involving a long investigation, thus calling the minds of the jury from the main issue in the case to the examination of interminable collateral questions.
We think the first ground of objection taken to the evidence was well founded; and we think also that the second was sufficient. The witnesses testified that “ they had often seen the intestate drive horses; and that he was a careful and prudent driver.” If the witnesses intended to be understood as stating that the intestate drove carefully and prudently in the cases referred to, and were so understood by the jury, then we have already disposed of the question. But if the language was used for the purpose of proving the character of the intestate for prudence and care in driving horses generally, then manifestly the evidence was merely the expression of a naked opinion. It would be simply saying that they had often seen the intestate drive different horses on different occasions with care and prudence, and that the evidence thus derived was sufficient to satisfy them that he had *255a character for prudence and care, winch would lead him to exercise those qualities on all occasions in the management of horses. This would be merely the expression of an opinion or conclusion, which the mind would arrive at by a process of reasoning from evidence. And furthermore, care, or reasonable care, is a deduction from all the facts of a particular case, which must be carefully considered in order to ascertain whether or not it was exercised. It follows therefore that when the witnesses said that the inféstate drove carefully and prudently at the times when they had seen him drive, they likewise merely expressed opinions to that effect. Hence the question in this part of the case involves an opinion derived from an opinion.
We think the evidence should have been rejected; and we advise a new trial.
In this opinion the other judges concurred ; except Pardee, J., who having tried the case in the court below, did not sit